—Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered June 30, 1992, convicting the defendant upon a jury verdict of criminal sale of a controlled substance in the third degree, and sentencing him as a second felony offender, to a term of 4 Vi to 9 years, unanimously affirmed.
Defendant and co-defendant Alberto Cotto Perez were a heroin-selling team, who were arrested immediately after the sale of a glassine of heroin to an undercover officer. The evidence of guilt was overwhelming. We adhere to our ruling in People v Perez (203 AD2d 123), the companion case to this appeal, that police officer testimony regarding identification procedures and the training received by the narcotics officer in this case was appropriate narrative testimony, especially when accompanied by proper limiting instructions (see, People v Almodovar, 178 AD2d 133, lv denied 79 NY2d 943).
Defendant’s contention that errors in the prosecutor’s summation require reversal is without merit. The errors alleged are harmless beyond a reasonable doubt in light of the overwhelming evidence of defendant’s guilt. Concur—Sullivan, J. P., Rosenberger, Ellerin and Kupferman, JJ.